
	

115 HR 4928 IH: To amend title 28, United States Code, to provide that the United States district court for the District of Columbia shall have exclusive jurisdiction over actions arising under the immigration laws, and for other purposes.
U.S. House of Representatives
2018-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		115th CONGRESS
		2d Session
		H. R. 4928
		IN THE HOUSE OF REPRESENTATIVES
		
			February 5, 2018
			Mr. Brat introduced the following bill; which was referred to the  Committee on the Judiciary
		
		A BILL
		To amend title 28, United States Code, to provide that the United States district court for the
			 District of Columbia shall have exclusive jurisdiction over actions
			 arising under the immigration laws, and for other purposes.
	
	
		1.Jurisdiction over cases arising under the immigration laws
 (a)In GeneralChapter 85 of title 28, United States Code, is amended by adding at the end the following:  1370.Jurisdiction over cases arising under the immigration laws (a)Notwithstanding any other provision of law, the district court for the District of Columbia shall have exclusive jurisdiction over—
 (1)any case arising under the immigration laws (as such term is defined in section 101 of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.)); or
 (2)any claim brought by any foreign national challenging an order of removal from the United States or any other action authorized under the Immigration and Nationality Act..
 (b)Table of sectionsThe table of sections at the beginning of chapter 84 of title 28, United States Code, is amended by adding at the end the following:
				1370. Jurisdiction over cases arising under the immigration laws..
